                  IN THE UNITED STATES DISTRICT COURT                      FILED
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION                                NOV 1 3 2018
                                                                         Clerk, U.S District Court
                                                                           District Of Montana
                                                                                 Missoula
 UNITED STATES OF AMERICA,
                                                         CR 18-31-M-DLC
                      Plaintiff,
                                                               ORDER
        vs.

 EMMA FISCHER,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 24, 2018. Neither party objected and

therefore they are not entitled to de nova review of the record. 28 U.S.C. §

636(b)(l); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981 ). Clear error exists if the Court is left with a "definite and firm

conviction that a mistake has been committed." United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Emma Fischer's guilty plea

after Fischer appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to one count of bank fraud in violation of 18

                                           1
U.S.C. § 1344(2) (Count 6) as set forth in the Indictment. In exchange for

Defendant's plea, the United States has agreed to dismiss Counts 1 and 12 of the

Indictment, as well as the forfeiture allegation.

      I find no clear error in Judge Lynch's Findings and Recommendation (Doc.

123), and I adopt them in full, including the recommendation to defer acceptance

of the Plea Agreement until sentencing when the Court will have reviewed the

Plea Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Emma Fischer's motion to change plea

(Doc. 87) is GRANTED and Emma Fischer is adjudged guilty as charged in Count

6 of the Indictment.

      DATED this       13~ay ofNovember, 2


                                       Dana L. Christensen, Chief Judge
                                       United States District Court




                                          2
